AO 257 (Rev. 6/78)           Case 3:20-cr-00480-WHA Document 1-2 Filed 12/11/20 Page 1 of 1

       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT                INFORMATION                INDICTMENT                        Name of District Court, and/or Judge/Magistrate Location
                                                              SUPERSEDING                         NORTHERN DISTRICT OF CALIFORNIA
          OFFENSE CHARGED
                                                                                                            SAN FRANCISCO DIVISION
 21 U.S.C. 843(b) - Use of a Communications Facility to               Petty
 Commit, Cause, or Facility the Commission of Drug
 Trafficking                                                          Minor              DEFENDANT - U.S
                                                                      Misde-
                                                                                                                                              FILED
                                                                      meanor
                                                                                        MAYER BENEGAS-MEDINA                                   Dec 11 2020
                                                                      Felony
                                                                                            DISTRICT COURT NUMBER                             SUSANY. SOONG
              Maximum Penalties:
PENALTY:                                                                                    3:20-mj-71816 MAG                            CLERK, U.S. DISTRICT COURT
              Maximum term of imprisonment: 4 years                                                                                   NORTHERN DISTRICT OF CALIFORNIA
              Maximum term of supervised release: 1 year                                                                                       SAN FRANCISCO
              Maximum fine: $250,000; Mandatory $100 special assessment
              Immigration Consequences
                                                                                                                      DEFENDANT
                              PROCEEDING                                                      IS NOT IN CUSTODY
                                                                                                Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                             1)       If not detained give date any prior
                                       DEA
                                                                                                summons was served on above charges           
       person is awaiting trial in another Federal or State Court,                     2)       Is a Fugitive
       give name of court
                                                                                       3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                              IS IN CUSTODY
                                                                                       4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                    5)       On another conviction
       which were dismissed on motion
       of:
                                                                SHOW
                                                              DOCKET NO.
                                                                                                                                 }          Federal           State

            U.S. ATTORNEY               DEFENSE
                                                          }                            6)       Awaiting trial on other charges
                                                                                                 If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                                Yes            If "Yes"
       pending case involving this same
       defendant                                              MAGISTRATE
                                                                                            Has detainer
                                                                                            been filed?         No
                                                                                                                          }    give date
                                                                                                                               filed
                                                               CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                          }                                 DATE OF
                                                                                            ARREST
                                                                                                                      Month/Day/Year


                                                                                            Or... if Arresting Agency & Warrant were not

Name and Office of Person
Furnishing Information on this form               DAVID L. ANDERSON
                                                                                            DATE TRANSFERRED
                                                                                            TO U.S. CUSTODY
                                                                                                                                    Month/Day/Year


                                 U.S. Attorney            Other U.S. Agency

Name of Assistant U.S.                                                                           This report amends AO 257 previously submitted
Attorney (if assigned)                      SAILAJA M. PAIDIPATY
                                                          ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS                NO PROCESS*                WARRANT          Bail Amount: NO BAIL
        If Summons, complete following:
             Arraignment    Initial Appearance                                 * Where defendant previously apprehended on complaint, no new summons or
                                                                               warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                               Date/Time:                                 Before Judge:

        Comments:
